[pic]
                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312

                                  FACSIMILE

TO:   OF:        FAX NO.:
Honorable Anne Ashby   Judge, 134th District Court       214-653-6988
Mr. Eric Gordon Walraven     Godwin Papps Langley Gruber, LLP       214-760-
7332
Mr. Christopher A. Payne     Law Offices of Christopher A. Payne
972-392-1324
Ms. Lisa Matz    Clerk, Fifth Court of Appeals           214-745-1083


FROM: Clerk's Office
DATE: March 28, 2006
PAGES:      (4), including cover page


RE:   Case Number: 06-0239; In Re  Mariner Health Care  of  Nashville  Inc.,
        individually and/or d/b/a Mariner Health of North Dallas


COMMENTS:   The attached order was issued this date.

      If you have any questions, please call.  Thank you.